Upon consideration of the petition for rehearing filed herein by counsel for Plaintiff in Error, it is considered by the Court that the opinion heretofore filed in this cause should stand as the opinion of this Court; but upon a further consideration of the entire record it seems to the Court that the judgment is excessive in amount. It is therefore ordered by the Court that if the plaintiff below within thirty days after the mandate is filed in the trial court shall enter a remittitur of $3.350.00, the judgment *Page 1137 
will stand affirmed for the remainder of $5,000.00, otherwise the judgment will stand reversed for a new trial. Tampa Electric Company v. Wetherford, 89 Fla. 418, 104 So.2d Rep. 862.
It is so ordered and petition for rehearing is hereby denied.
All concur. *Page 1138